SOMERVILLE, J.
— There may, no doubt, be cases of assault and battery, as well as mere assault, which would sustain a civil action for damages, and yet not be punishable criminally by indictment. An assault with an unloaded gun or pistol might be one of this character; as would also a battery resulting from the fault or negligence of the defendant, without any criminal intent. — 2 Green. Ev. § 85; Chapman v. The State, 78 Ala. Rep. 463. The only difference as to proof would be, that a civil action might be sustained by a preponderance of the evidence, producing the proper conviction in the mind of the jury, and a criminal indictment only by proving the defendant’s guilt beyond a reasonable doubt. But, however this may be, it is very clear that, in all cases, where a defendant is guilty of a criminal, or indictable assault and battery, a civil action for damages would, on the same state of facts, lie against him in favor of the party assaulted and beaten. Self-defense is an excuse for the one as much as the other, and this must be so under precisely the same principles. In civil actions, as well as in criminal, the rule obtains, that if, the defendant was the aggressor, and brought on the difficulty, he can not invoke the doctrine of self-defense, because it would be allowing him to take advantage of his own wrong. So, the doctrine being based on necessity, the party resorting to it can go no further, in doing damage or violence to his adversary, than what is reasonably necessary and unavoidable. *294His retaliation can not innocently be disproportionate to the necessities of the occasion, or excessive of the provocation received. It could only lead to confusion and uncertainty, to attempt laying down a different rule for these two' classes of cases. The first and second charges given by the court, at the request of the. plaintiff, were in full harmony with these views, and.were properly given.
It was competent for the jury to look at the- age and relative size of the parties, if satisfactorily proven, in determining the amount of force which was necessary to be used by the defendant in putting the plaintiff off of his premises. The jury might more readily conclude that a man of proportionally large size would be more, culpable in resorting to the use of a knife for such a purpose, than a relatively small man might be under like circumstances. The court did not err in giving the fourth charge to the jury.
The other rulings of the court affect only the recovery of exemplary damages; and these we need not consider, for the reason that the verdict of the jury and judgment of the court show expressly a recovery only for compensatory damages. If error, therefore, which we do not decide, such rulings would be error without injury.
Affirmed.